DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 27AUG2021 has been entered. Applicant's arguments filed 27AUG2021 have been fully considered but they are not persuasive.
 Regarding FOLTZ, it is obvious to make integral parts removable. MPEP 2144.04.V.C. As for maintenance, one having ordinary skill in the art would recognize that it would be easier to clean the parts free of debris if the parts are separable.
Regarding teaching away, FOLTZ recognizes that alternative constructions may be used, either “forcibly joined” or “in one piece”. Having the pieces removable is yet another obvious alternative construction as FOLTZ already recognizes the advantages of having the drain valve easily assembled and disassembled (C8/L1-2).
Applicant further argues by citing In re Kahn, which was decided in 2006. This ignores the supreme court ruling of KSR International Co. v. Teleflex Inc. (KSR), which was decided in 2007.
It is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. In re Mills, 916 F.2d 680, 682 (Fed. Cir. 1990). The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a retention device in claim 1, which is interpreted as a snap-ring (P3/L3-4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9,13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification as originally filed does not in any way describe “a retention device”. The specification as originally filed discusses the inner body includes a groove adapted to receive a snap ring (P3/L3-4).
Regarding claim 5, the specification as originally filed describes “when the outer body is disposed in the draining position (e.g. Fig. 4), the protrusion (Fig. 1 #128) is not slidably engaged with the slot to allow the outer body to rotate relative to the adapter, and upper end[[s]] of the circumferential rim is adapted to retain the outer body in the draining position.” Spec. P6/L19- P7/L6,14-17. The lower end of the circumferential rim cannot retain the outer body when it is in the draining position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10,12 are rejected under 35 U.S.C. 103 as being obvious over FOLTZ (US 5433410).
Regarding claim 10, FOLTZ teaches a drain valve (title, Figs.) comprising:
an adapter (Fig. 1A #1) having an outside surface with a circumferential rim (Fig. 1A #4) that includes a slot (Fig. 1A #18);
an inner body (Fig. 1A #11) disposed in and extending through the adapter (see Fig. 1B), the inner body including a groove (Fig. 1A #8) capable of receiving a snap-ring (Fig. 1A #8’); and
an outer body (Fig. 1A #12) slidably coupled to the adapter and capable of being disposed in a non-draining position and a draining position, wherein the inner and outer 
FOLTZ teaches further that the outer body is coupled to the inner body (“forcibly joined”; C5/L45) and alternatively could be one piece (C5/L48-49; see also e.g. Fig. 4). FOLTZ teaches also that the snap ring (Fig. 1A #8’) keeps the valve stem from separating from the tubular housing assembly (C6/L8-11), which also provides the drain valve to be easily assembled and disassembled for the purpose of maintenance or repair (C7/L65-C8/L13).
At the time the invention was filed, it is obvious to one having ordinary skill in the art to provide for another groove and snap ring on the inner body near the open end (Fig. 1B #14), which would also make the outer body removable from the inner body, for the purpose of easy assembly and disassembly for maintenance and repair.
Furthermore, it has been held that if it were considered desirable for any reason to make the outer body separable or removable, it would be obvious to make it removable for that purpose. See MPEP 2144.04.V.C.
Regarding claim 12, FOLTZ teaches the inner body includes a first end (Fig. 1B #7) and a second end (Fig. 1B #14), wherein the first end includes an outwardly extending flange (C-clip, Fig. 1B #8’). Note that the C-clip/flange on the first end is different from the C-clip/snap-ring on the second end.
Claims 1-4,6-9,11,13 are rejected under 35 U.S.C. 103 as being obvious over FOLTZ (US 5433410) in view of SHAW (US 2379995).
Regarding claims 1,13, FOLTZ teaches a drain valve (title, Figs.) comprising:
an adapter (Fig. 1A #1);

an outer body (Fig. 1A #12) slidably coupled to the adapter and capable of being disposed in a non-draining position and a draining position, wherein the inner and outer bodies are axially moved relative to the adapter (see operation of the valve at C5/L65-C6/L29).
FOLTZ teaches further that the outer body is coupled to the inner body (“forcibly joined”; C5/L45) and alternatively could be one piece (C5/L48-49; see also e.g. Fig. 4). FOLTZ teaches also that the snap ring (Fig. 1A #8’) keeps the valve stem from separating from the tubular housing assembly (C6/L8-11), which also provides the drain valve to be easily assembled and disassembled for the purpose of maintenance or repair (C7/L65-C8/L13).
At the time the invention was filed, it is obvious to one having ordinary skill in the art to provide for another groove and snap ring on the inner body near the open end (Fig. 1B #14), which would also make the outer body removable from the inner body, for the purpose of easy assembly and disassembly for maintenance and repair.
Furthermore, it has been held that if it were considered desirable for any reason to make the outer body separable or removable, it would be obvious to make it removable for that purpose. See MPEP 2144.04.V.C.
forms an outwardly extending flange. However, SHAW teaches a drain valve mechanism (title, Figs.) comprising an inner body (Fig. 1 #16) having an end forming an outwardly extending flange (Fig. 1 #15), which serves as the valve member against the valve seat (Fig. 1 #19).
It has been held that whether parts are made integral as one piece or several parts rigidly secured together as a single unit, the result is the same and are functionally equivalent. See MPEP 2144.04.V.B. It is obvious to one having ordinary skill in the art to provide the first end as forming an outwardly extending flange as a functionally equivalent alternative to a C-clip valve member as is known in the art. 
Regarding claim 2, FOLTZ teaches the adapter includes a threaded portion (Fig. 1A #2).
Regarding claim 3, FOLTZ teaches the adapter includes an outside surface with a circumferential rim (Fig. 1A #4) having first (e.g. bottom) and second (e.g. near #3) opposing ends.
Regarding claim 4, FOLTZ teaches the circumferential rim includes a slot (Fig. 1A #18) extending between the first and second ends and the outer body includes a protrusion (Fig. 1B #24) capable of slidably coupling with the slot, and wherein the outer body is capable of axially moving by the protrusion sliding relative to the slot to move the outer body between the non-draining and draining positions (C5/L65-C6/L29).
Regarding claim 6, the plunger is not positively claimed. All positively claimed claim limitations have been met (see claim interpretation above).
Regarding claim 7, no further structure is positively claimed and thus the claim limitations are met. Note that the plunger and hose are not positively claimed (See also C6/L60-63).
Regarding claim 8, FOLTZ teaches the first and second ends are in fluid communication with each other (via the drainage bore, Fig. 1B #6).
Regarding claim 9, FOLTZ teaches the inner body and the outer body are coupled in an axial direction (Fig. 1B; C5/L45).
Regarding claim 11, FOLTZ teaches the groove includes first and second grooves (Fig. 1A #8,9), one of which is housing a C-clip (Fig. 1B #8’) and the other is housing an O-ring (Fig. 1B #9’). FOLTZ teaches further that should the first O-ring 9' fail, the C-clip 8' keeps the valve stem assembly 5 from separating from the tubular housing assembly 1 (C6/L8-11).
See also SHAW, which teaches a drain valve (title, Figs.) comprising an inner body (Fig. 5 #6.1) including two grooves, each having a snap-ring (Fig. 5 #17.2 and 27) holding the valve in place.
Thus it is further obvious to one having ordinary skill in the art to provide two C-clips for the purpose of coupling the outer body to the inner body, to ensure the fidelity of the coupling should one of the C-clips should fail. Furthermore, duplication of parts (i.e. multiple snap-rings) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B).
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over FOLTZ (US 5433410) in view of SHAW (US 2379995) in view of KUEHN (US 2506722).
Regarding claim 5, FOLTZ teaches the capability of when the outer body is in the draining position, the outer body is capable of rotating relative to the adapter, and the circumferential rim is capable of retaining the outer body in the draining position (C6/L21-24).
FOLTZ does not teach the protrusion is not slidably engaged with the slot to allow the outer body to rotate relative to the adapter when the outer body is disposed in the draining position. However, KUEHN teaches a slidable type drain cock (title, Figs.) including:
an inner body (Fig. 3 #6);
an outer body (Fig. 3 #11);
an adapter (Fig. 1 #1); and,
when the outer body is disposed in the draining position (see Fig. 4), a protrusion (Figs. 3-4 #12) is not slidably engaged with a slot to allow the outer body to rotate relative to the adapter, and an end of a circumferential rim (Fig. 3 #2) is adapted to retain the outer body in the draining position (C3/L51-58), which is known to be useful in that the valve is easy to open, close, and lock quickly without being opened by accident or vibration (C1/L27-34).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of FOLTZ with the construction of the protrusion/slot to be in the claimed manner in order to provide a valve that is easy to open and close quickly without being opened by accident or vibration. The references are combinable, because they are in the same technological environment of drain valves. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777